IN TI-IE SUPREME COURT OF 'I`HE STATE OF DELAWARE

JESSE LONGFELLOW, §
§ No.121,2017
Defendant Below, §
Appellant, § Court Below_Superior Court
§ of the State of Delaware
v. §

§ cr. ID No. 1109005393 (K)
sTATE oF DELAWARE,

Plaintitf Below,
Appellee.

¢-O'J€O§¢-O'J¢OB

Submitted: June 7, 2017
Decided: June 15, 2017

ORDER

This 15th day of June 2017, it appears to the Court that, on May 25, 2017, the

Chief Deputy Clerk issued a notice directing the appellant to show cause Why this

appeal should not be dismissed for his failure to file an official Form A by April 27,

2017 as directed by the Senior Court Clerk and his failure to file his notice of appeal

within 30 days after entry upon the docket of the February 13, 2017 Superior Court

orders he sought to appeal. The appellant has not responded to the notice to show

cause within the required ten-day period and therefore dismissal of this appeal is

deemed to be unopposed.

NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that this appeal is DISMISSED.

BY TI-[E COURT: